department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc psi br7 tl-n-1147-00 internal_revenue_service national_office field_service_advice memorandum for district_counsel from associate chief_counsel passthroughs and special industries cc psi subject research_credit this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer tl-n-1147-00 date year year x y z issue dollar_figure dollar_figure dollar_figure whether a portion of fees paid_by taxpayer to the department of energy pursuant to a contract for the disposal of nuclear waste constitutes a contract research expense under sec_41 conclusion the contract at issue is not within the scope of the contract research regulations in sec_1_41-2 because the contract is for the performance of services and not for the performance of qualified_research therefore a portion of fees paid_by taxpayer to the department of energy pursuant to a contract for the disposal of nuclear waste does not constitute a contract research expense facts background in congress enacted the nuclear waste policy act u s c act to establish a comprehensive program for the disposal of high-level radioactive waste and spent nuclear fuel generated by civilian nuclear power reactors to ensure that the costs of designing constructing and operating waste repositories was borne by those generating the waste congress provided for a nuclear waste fund to be composed of payments made by the generators and owners of such waste and spent fuel u s c b sec_302 of the act as amended provides that the department of energy doe may make expenditures from the nuclear waste fund only for purposes of radioactive waste disposal activities including the identification development licensing construction operation decommissioning and post-decommissioning as of utilities in forty-one states had paid dollar_figure billion plus dollar_figure billion in interest into the nuclear waste trust fund see comment utilities de_facto repositories for high-level radioactive waste dick j env l pol tl-n-1147-00 maintenance and monitoring of any repository monitored retrievable storage_facility or test and evaluation facility constructed under this act the conducting of nongeneric research development and demonstration activities under this act any costs that may be incurred by the secretary in connection with the transportation treating or packaging of spent nuclear fuel or high-level radioactive waste to be disposed of in a repository to be stored in a monitored retrievable storage site or to be used in a test and evaluation facility the costs associated with acquisition design modification replacement operation and construction of facilities at a repository site a monitored retrievable storage site or a test and evaluation facility site and necessary or incident to such repository monitored retrievable storage_facility or test and evaluation facility u s c d congress delegated primary responsibility for developing and administering the waste disposal program to doe the act authorizes the secretary of doe through the office of civilian radioactive waste management to enter into standard contracts with generators of nuclear waste to provide for its transportation and disposal and specifies that such contracts will provide for the payment of fees sufficient to offset expenditures connected with the waste disposal program pursuant to this statutory authorization doe has entered into a standard contract with all civilian entities that generate or hold title to nuclear waste standard contract for disposal of spent nuclear fuel and or high-level radioactive waste see c f_r sec_961 the standard contract the standard contract for disposal of spent nuclear fuel and or high-level radioactive waste the standard contract provides that the purchaser utility will pay to doe a fee to take title to spent nuclear fuel and high-level radioactive waste and dispose_of such waste materials at a doe-constructed disposal facility the fee is based upon the amount of electricity generated at the utility's nuclear power tl-n-1147-00 reactors and is payable quarterly disposal is to begin after a disposal site is selected and a facility constructed but in any event disposal must commence no later than date in general the government will retain unlimited rights in all recorded information produced or delivered under the contract while the utility has rights only in proprietary data included in the standard contract are the following pertinent representations whereas the doe has the responsibility for the disposal of spent nuclear fuel and high-level radioactive waste of domestic origin from civilian nuclear power reactors in order to protect the public health and safety and the environment and whereas all costs associated with the preparation transportation and the disposal of spent nuclear fuel and high-level radioactive waste from civilian nuclear power reactors shall be borne by the owners and generators of such fuel and waste and whereas the doe is authorized to enter into contracts for the permanent disposal of spent nuclear fuel and or high-level radioactive waste of domestic origin in doe facilities and whereas the purchaser utility desires to obtain disposal services from doe and whereas doe is obligated and willing to provide such disposal services under the terms and conditions hereinafter set forth c f_r sec_961 article i paragraph of the standard contract defines the term disposal to mean the emplacement in a repository of high-level radioactive waste spent nuclear fuel or other highly radioactive waste with no foreseeable intent of recovery whether or not such emplacement permits recovery_of such waste c f_r sec_961 article ii of the standard contract delineates the scope of the contract as follows this contract applies to the delivery by purchaser to doe of snf spent nuclear fuel and or hlw high-level radioactive waste of domestic origin from civilian nuclear power reactors acceptance of title tl-n-1147-00 by doe to such snf and or hlw subsequent transportation and disposal of such snf and or hlw and with respect to such material establishes the fees to be paid_by the purchaser for the services to be rendered hereunder by doe the services to be provided by doe under this contract shall begin after commencement of facility operations not later than date and shall continue until such time as all snf and or hlw from the civilian nuclear power reactors has been disposed of id article xxii of the standard contract further delineates the scope of the contract as follows a this contract which consists of articles i through xxii and appendices a through g contains the entire agreement between the parties with respect to the subject matter hereof any representation promise or condition not incorporated in this contract shall not be binding on either party no course of dealing or usage of trade or course of performance shall be relevant to explain or supplement any provision contained in this contract id shortly after the passage of the act in doe began searching for an appropriate nuclear waste repository in after doe had studied nine separate sites the search was narrowed to yucca mountain nevada current schedules anticipate that doe will decide by the year whether to recommend the site to the president as a preliminary step to ultimate site designation and construction authorization the standard contract between taxpayer and doe taxpayer is an electric utility company that uses nuclear power to generate electricity on date taxpayer and doe entered into a standard contract for the disposal of taxpayer’s nuclear waste from year through year taxpayer paid to doe disposal fees of approximately x of the x taxpayer claims that y was expended by doe for the performance of qualified_research taxpayer is claiming a research_credit of approximately z with respect to the year through year taxable years taxpayer claims that the fees paid to doe are contract research expenditures under sec_41 because taxpayer and doe entered into the contract for disposal of the nuclear waste prior to the performance of the qualified_research tl-n-1147-00 doe performed the research on behalf of taxpayer and taxpayer bears the expense if the research is not successful taxpayer further claims that doe’s activities to study and select the appropriate disposal site including surface- and underground-based testing off-site laboratory testing and thermal studies for the purpose of determining a method of disposal or long-term storage of nuclear waste satisfy the requirements for qualified_research specifically taxpayer states w hile not explicitly stated in the contract it is clear that the doe cannot dispose_of snf unless a disposal site is selected constructed and subjected to rigorous alternative testing and evaluations ie process_of_experimentation constituting research_and_development as such the contract constitutes a research contract between taxpayer and the doe for the establishment of a permanent site for the disposal of taxpayer’s snf and hlw even if the contract is found not to be a research contract the relationship between taxpayer and the doe is still one of contract research law and analysis sec_41 allows taxpayers a credit against tax for increasing research activities generally the credit is an incremental credit equal to the sum of percent of the excess if any of the taxpayer's qualified_research_expenses for the taxable_year over the base_amount and percent of the taxpayer's basic_research_payments under sec_41 however taxpayers may elect to use the alternative_incremental_research_credit for taxable years beginning after date sec_41 provides that the term qualified_research_expenses means the sum of the following amounts which are paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer a in-house_research_expenses and b contract_research_expenses sec_41 provides that the term contract_research_expenses mean sec_65 percent or percent for research consortia of any amount_paid or incurred by the taxpayer to any person other than an employee of the taxpayer for qualified_research sec_1_41-2 provides a three-part test for determining if the payment is for the performance of qualified_research where a third party performs the research for the taxpayer sec_1_41-2 provides that an expense is paid_or_incurred for the performance of qualified_research only to the extent that it is paid_or_incurred pursuant to an agreement that-- i is entered into prior to the performance of the qualified_research ii provides that research be performed on behalf of the taxpayer and tl-n-1147-00 iii requires the taxpayer to bear the expense even if the research is not successful further if an expense is paid_or_incurred pursuant to an agreement under which payment is contingent on the success of the research then the expense is considered paid for the product or result rather than the performance of the research and the payment is not a contract research expense sec_1_41-2 sec_1_41-2 provides that qualified_research is performed on behalf of the taxpayer if the taxpayer has a right to the research results qualified_research can be performed on behalf of the taxpayer notwithstanding the fact that the taxpayer does not have exclusive rights to the results the issue in this request for field_service_advice is whether a portion of the fees paid_by taxpayer to doe under a contract for the disposal of nuclear waste is a contract research expense under sec_41 for purposes of this request we have been asked to assume that in connection with the standard contract doe engaged in activities that constitute qualified_research under sec_41 for the reasons discussed below we cannot adopt this approach the standard contract is not a research contract the contract at issue is not a contract for research but rather a standard service_contract the basic obligations assumed by the parties are for taxpayer to provide for the delivery of the nuclear waste to doe and for doe in turn to take title to and dispose_of the nuclear waste by its terms the standard contract applies to the delivery by purchaser to doe of nuclear waste from civilian nuclear power reactors acceptance of title by doe to such nuclear waste and with respect to such material establishes the fees to be paid_by the purchaser for the services to be rendered hereunder by doe standard contract article ii the standard contract does not include any terms representations or requirements pursuant to which either of the parties must perform qualified_research doe does not have any specific contractual obligation to perform research and there is no specific language in the standard contract that provides that research is necessary to complete the delivery and disposal of the nuclear waste taxpayer claims that the nature of the services provided by doe for the performance of the standard contract in effect presupposes the construction of a waste disposal facility that would entail the performance of qualified_research specifically taxpayer contends that doe cannot dispose_of taxpayer’s nuclear tl-n-1147-00 waste unless it develops a disposal facility and such facility cannot be developed without engaging in activities constituting qualified_research taxpayer further asserts that e ven if the contract is found not to be a research contract the relationship between taxpayer and the doe is still one of contract research we disagree the mere fact that there is a contractual obligation to provide for the disposal of nuclear waste does not establish a contract for the performance of qualified_research as contemplated by the sec_41 statute and regulations moreover we cannot ignore the terms of the standard contract itself the standard contract provides that a ny representation promise or condition not incorporated in this contract shall not be binding on either party no course of dealing or usage of trade or course of performance shall be relevant to explain or supplement any provision contained in this contract article xxii we are clearly bound to the four corners of the standard contract between taxpayer and doe and we cannot assume that the performance of qualified_research is contemplated within those four corners based simply upon the relationship of the parties or a common course of dealing see 71_f3d_868 fed cir rev’g 30_fedclaims_839 finding that the court of federal claims incorrectly construed the contract between fairchild and the air force when it concluded that the contractor assumed no risk under the contract because the contract explicitly placed the risk of failure on the contractor taxpayer’s argument that the standard contract constitutes a research contract between taxpayer and doe is premised upon its contention that doe cannot dispose_of taxpayer’s nuclear waste unless it develops a disposal facility and such facility cannot be developed without engaging in qualified_research activities we do not necessarily dispute taxpayer’s contention that doe may have to engage in some qualified_research activities to fulfill its obligation under the act to dispose_of nuclear waste in fact the act explicitly provides that nongeneric research_and_development activities will be conducted doe’s obligation to perform research is pursuant to the act however and not pursuant the standard contract with taxpayer taxpayer further contends that it satisfies the requirements for contract research because doe performed the research on behalf of taxpayer and that taxpayer bears the expense if the research is not successful both of these arguments are premised upon taxpayer's belief that taxpayer and doe are parties to a contract for the performance of qualified_research even if we were to find that the standard contract did contain language providing for the performance of qualified_research we have no specific information regarding any expenditures_for any type of research or service activities more importantly however the broadest reading of the standard contract does not allow us to conclude that doe conducted any except as specifically provided in this memorandum we provide no opinion as to whether the expenditures made by doe satisfy the definition of qualified_research under sec_41 tl-n-1147-00 activities either research or service activities on behalf of either taxpayer or any one identifiable purchaser utility in fact doe is constructing the disposal facility on behalf of numerous utilities from different states whose fees are payable to a general fund created under the act in addition we are not persuaded that taxpayer bears the expense if the research is not successful it is clear from the terms of the act that doe bears the ultimate responsibility for the disposal of nuclear waste under these circumstances therefore ultimate liability clearly must lie with the government the fact that taxpayer as well as other utilities have filed suit against doe seeking damages to compensate taxpayer for costs of storing nuclear waste is not helpful to taxpayer’s case finally it must be kept in mind that utilities including taxpayer pass their costs onto their consumers thus it is the consumers and not the utilities who are ultimately funding the nuclear waste act disposal program numerous courts have upheld the assessment of a fee against current consumers for a future permanent disposal site of nuclear waste see eg 870_f2d_694 d c cir case development hazards and other considerations tl-n-1147-00 please call if you have any further questions by christine e ellison chief branch passthroughs and special industries
